             Case 2:18-cv-00573-JCC Document 112 Filed 08/21/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    JEFF OLBERG et al.,                                CASE NO. C18-0573-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    ALLSTATE INSURANCE COMPANY, an
      Illinois Corporation, et al.,
13
                            Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the case
18
     schedule (Dkt. No. 111). Having thoroughly considered the motion and the relevant record and
19
     finding good cause, the Court hereby GRANTS the motion and ORDERS as follows:
20
        1. Plaintiffs’ production of expert materials must be completed by September 4, 2020;
21
        2. Defendants’ opposition to Plaintiffs’ motion to amend (Dkt. No. 108) must be filed no
22
            later than September 14, 2020;
23
        3. Plaintiffs’ reply in support of their motion to amend must be filed no later than
24
            September 18, 2020;
25
        4. The Clerk is DIRECTED to renote Plaintiffs’ motion to amend (Dkt. No. 108) to
26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 1
            Case 2:18-cv-00573-JCC Document 112 Filed 08/21/20 Page 2 of 2




 1        September 18, 2020;

 2     5. The depositions of Plaintiffs’ class certification experts must be completed no later than

 3        30 days after the Court rules on Plaintiffs’ motion to amend;

 4     6. Defendants’ response to Plaintiffs’ motion for class certification must be filed no later

 5        than 75 days after the Court rules on Plaintiffs’ motion to amend;

 6     7. The depositions of Defendants’ class certification experts must be completed no later

 7        than 45 days after Defendants file their response to Plaintiffs’ motion for class

 8        certification; and
 9     8. Plaintiffs’ reply in support of their motion for class certification must be filed no later

10        than 45 days after Defendants file their response to Plaintiffs’ motion for class

11        certification.

12        DATED this 21st day of August 2020.

13                                                          William M. McCool
                                                            Clerk of Court
14
                                                            s/Tomas Hernandez
15
                                                            Deputy Clerk
16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0573-JCC
     PAGE - 2
